Case: 15-41537      Document: 00513794682         Page: 1    Date Filed: 12/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-41537                                 FILED
                                  Summary Calendar                       December 13, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

SAUL REYNALDO MENDOZA-REYES,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-900-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Saul Mendoza-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41537    Document: 00513794682     Page: 2   Date Filed: 12/13/2016


                                 No. 15-41537

Reyes has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Mendoza-Reyes has not filed a response. We have re-
viewed counsel’s brief and the relevant portions of the record reflected therein.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2